IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,591



                      EX PARTE DANIEL ROY SETTLE, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. A13469-9907 IN THE 242nd DISTRICT COURT
                           FROM HALE COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of a

controlled substance and sentenced to ten years’ imprisonment. The Seventh Court of Appeals

affirmed his conviction. Settle v. State, No. 07-03-00151-CR (Tex. App.–Amarillo, delivered May

14, 2004).

       In this subsequent application, Applicant contends, inter alia, that he is actually innocent due
                                                                                                     2

to a Brady1 violation that occurred in this case. Based upon our independent review of the record,

we find that material and exculpatory evidence was not disclosed to the Applicant in this case and

he is entitled to relief because he has met the threshold for a claim of innocence. Schlup v. Delo, 513
U.S. 298 (1995).

       Relief is granted. The judgment in Cause No. A13469-9907 in the 242nd Judicial District

Court of Hale County is set aside, and Applicant is remanded to the custody of the Sheriff of Hale

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 29, 2011
Do Not Publish




       1
           Brady v. Maryland, 373 U.S. 83 (1963).